           Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MARIBETH FULLER, ET AL.                                                             PLAINTIFFS

VS.                                   4:20-CV-00800-BRW

ETHICON INC, ET AL.                                                               DEFENDANTS

                                             ORDER

       Pending are Defendants’ Motion for Partial Summary Judgment (Doc. No. 29) and

Motion to Exclude the Testimony of Dr. Michael Thomas Margolis (Doc. No. 34). Plaintiffs

have responded to both motions.1 For the reasons set out below, the Motion for Partial Summary

Judgment (Doc. No. 29) is GRANTED IN PART and DENIED IN PART, and the Motion to

Exclude the Testimony of Dr. Michael Thomas Margolis (Doc. No. 34) is DENIED.

I.     BACKGROUND

       Defendants manufacture and sell a medical device called TVT-O.2 On November 1,

2006, Plaintiff Maribeth Fuller was implanted with a TVT-O to treat stress urinary incontinence.3

Plaintiffs allege that she suffers from pain, infections, dyspareunia, and incontinence because of

the TVT-O. Plaintiffs assert claims for failure to warn, design defect, manufacturing defect,

defective product, negligence, fraud, consumer protection claims, unjust enrichment, and breach

of warranty.4




       1
        Doc. Nos. 33, 35.
       2
        Transvaginal Tension Free Vaginal Tape-Obturator.
       3
        Doc. No. 7.
       4
        Doc. Nos. 1.

                                                 1
            Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 2 of 7



       Defendants seek summary judgment on all claims except for design defect and loss of

consortium.5 They also assert that Dr. Margolis’s opinions should be excluded.

II.    DISCUSSION

       A.         Motion for Summary Judgment

       Summary judgment is appropriate only when there is no genuine issue of material fact, so

that the dispute may be decided on purely legal grounds.6 The Supreme Court has established

guidelines to assist trial courts in determining whether this standard has been met:

       The inquiry performed is the threshold inquiry of determining whether there is the
       need for a trial – whether, in other words, there are any genuine factual issues that
       properly can be resolved only by a finder of fact because they may reasonably be
       resolved in favor of either party.7

       The Court of Appeals for the Eighth Circuit has cautioned that summary judgment is an

extreme remedy that should be granted only when the movant has established a right to the

judgment beyond controversy.8 Nevertheless, summary judgment promotes judicial economy by

preventing trial when no genuine issue of fact remains.9 A court must view the facts in the light

most favorable to the party opposing the motion.10 The Eighth Circuit has also set out the burden

of the parties in connection with a summary judgment motion:

       [T]he burden on the party moving for summary judgment is only to demonstrate,
       i.e.,“[to point] out to the District Court,” that the record does not disclose a genuine
       dispute on a material fact. It is enough for the movant to bring up the fact that the

       5
       Doc. No. 30. However, a loss-of-consortium claim is not marked in the short-form
complaint.
       6
        Holloway v. Lockhart, 813 F.2d 874 (8th Cir. 1987); Fed. R. Civ. P. 56.
       7
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
       8
        Inland Oil & Transport Co. v. United States, 600 F.2d 725, 727 (8th Cir. 1979).
       9
        Id. at 728.
       10
            Id. at 727-28.

                                                  2
            Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 3 of 7



       record does not contain such an issue and to identify that part of the record which
       bears out his assertion. Once this is done, his burden is discharged, and, if the record
       in fact bears out the claim that no genuine dispute exists on any material fact, it is
       then the respondent’s burden to set forth affirmative evidence, specific facts,
       showing that there is a genuine dispute on that issue. If the respondent fails to carry
       that burden, summary judgment should be granted.11

       Only disputes over facts that may affect the outcome of the suit under governing law will

properly preclude the entry of summary judgment.12

                 1.     Conceded or Withdrawn Claims

       Defendants assert that several causes of action are either not recognized under Arkansas

law or not supported by the record. Plaintiffs conceded some causes of action and agreed to

withdraw others. Accordingly, the following are DISMISSED: Strict Liability – Manufacturing

Defect (Count II); Strict Liability – Defective Product (Count IV); Fraud (Count VI); Fraudulent

Concealment (Count VII); Constructive Fraud (Count VIII); Negligent Misrepresentation (Count

IX); Negligent Infliction of Emotional Distress (Count X); Breach Of Warranty (Count XI And

Count XII); and Consumer Fraud (Count XIII).

                 2.     Failure to Warn (Count III)

       The parties agree that, because this case involves a medical device, Defendants had a

duty to warn the doctor, not the patient.13 To succeed, Plaintiffs must establish:




       11
        Counts v. MK-Ferguson Co., 862 F.2d 1338, 1339 (8th Cir. 1988) (quoting City of Mt.
Pleasant v. Associated Elec. Coop., 838 F.2d 268, 273-74 (8th Cir. 1988) (citations omitted)).
       12
            Anderson, 477 U.S. at 248.
       13
         Sharp v. Ethicon, Inc., No. 2:20-CV-2028, 2020 WL 1434566, at *3 (W.D. Ark. Mar.
24, 2020) (quoting Hill v. Searle Labs., 884 F.2d 1064, 1070 (8th Cir. 1989) (“Arkansas law also
acknowledges that one of the exceptions to a manufacturer’s duty to warn is ‘the learned
intermediary rule, which assumes that it is reasonable for a manufacturer to rely on the
prescribing physician to forward to the patient, who is the ultimate user of the drug products, any
warnings regarding their possible side effects.’”).

                                                  3
             Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 4 of 7



        (1) that the defendant failed to warn the physician of a risk associated with the use
        of the product, not otherwise known to the physician, and (2) that the failure to warn
        the physician was both a cause in fact and the proximate cause of the plaintiff’s
        injury. Because the defective aspect of the product must cause the injury, the plaintiff
        must show that a proper warning would have changed the decision of the treating
        physician, i.e. that but for the inadequate warning, the treating physician would not
        have used or prescribed the product.14

        Defendants argue that Plaintiff’s failure to warn claims fails because Plaintiff’s surgeon,

Dr. Diaz, did not read the TVT-O “instructions for use package insert” before implanting it.15

However, that is not quite what he said. Dr. Diaz testified that he does not read the insert before

every procedure and that he did not read it before Plaintiff’s procedure. However, he has

“glanced at one or two of those packets in passing.”16 Dr. Diaz later attempted to clarify that the

only reason he would have looked at the packet was because he was “waiting for the case to start

and . . . had nothing else to look at.”17 He also testified that he relies on his skills and training to

implant the device, not the instructions provided by Defendants, and has not and would not read

the instructions for use to refresh his memory.18

        There is a fact dispute regarding Dr. Diaz’s reliance on the packet insert. The fact that he

did not read the insert before this particular surgery does not change the fact that he may have

relied on the information that he read in the past. Additionally, Dr. Diaz testified that if

Defendants’ “sales representative had informed him of a risk or complication associated with the

TVT-O that he was unaware of, he would have included that risk or complication in his informed




        14
             Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1138 (8th Cir. 2014) (emphasis in original).
        15
             Doc. No. 30-1, Diaz (10/25/18) Dep. at pp. 47-48.
        16
             Id. at p. 48.
        17
             Id. at pp. 56-57.
        18
             Id. at p. 57.

                                                    4
            Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 5 of 7



consent discussion with his patients.”19 This issue along with several others raised by

Defendants – e.g. what risks Dr. Diaz was aware of and whether he would have changed his

treating decision with a different warning – are all issues for the jury. Accordingly, summary

judgment is DENIED.

                  3.        Arkansas Product Liability Act (APLA)

       Defendants argue that “all of Plaintiffs’ negligence-based claims arise from personal

injuries arising from the ‘manufacture, constructions, design . . . assembly . . . warning,

marketing . . . and labeling of TVT-O.’”20 According to Defendants, because Plaintiffs’

“negligence claims are based on the same series of facts as their strict liability claims, they are

subsumed by and merged into a single claim under the APLA.”21 Defendants’ position is

contrary to Arkansas law.22 Accordingly, summary judgment is DENIED as to the Negligence

(Count I) and Gross Negligence (Count XIV) claims.

                  4.        Unjust Enrichment (Count XV)

       Defendants assert that “Plaintiffs cannot prevail on a claim of unjust enrichment, because

they cannot show that the device’s labeling was false or misleading.”23 Whether the label was

misleading is an issue for the jury. Summary judgment is DENIED.


       19
            Id. at p. 58.
       20
            Doc. No. 30.
       21
            Id.
       22
          Singleton v. Arkansas Hous. Authorities Prop. & Cas. Self-Insured Fund, Inc., No.
4:15-CV-205-KGB, 2018 WL 1588022, at *4 (E.D. Ark. Mar. 31, 2018), aff’d, 934 F.3d 830
(8th Cir. 2019) (“Negligence and strict liability are not mutually exclusive claims. More than one
theory of liability is permissible in a products liability claim.”) (citing Nationwide Rentals Co. v.
Carter, 765 S.W.2d 931, 933 (Ark. 1989); W.M. Bashlin Company v. Smith, 643 S.W.2d 526,
529 (Ark. 1982)).
       23
            Doc. No. 30.

                                                  5
            Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 6 of 7



       B.        Daubert Motion

       Defendants seek to exclude Plaintiffs’ expert, Dr. Michael Thomas Margolis. Defendants

assert that “Dr. Margolis’ so-called case-specific report consists mostly of general causation

opinions” but that he “has been disclosed solely as a case-specific expert in this case, not as a

general expert.”24 What is the issue exactly? Presumably Defendants have deposed (or will

depose) Dr. Margolis regarding his report. If Dr. Margolis’s report consists primarily of general

causation opinions, then there is no surprise to Defendants. To the extent that Defendants

believe Dr. Maroglis’s report is not adequately catered to Plaintiffs’ case, this might well be

fodder for cross-examination.

       Defendants assert that Dr. Margolis’s opinions regarding the adequacy of the warnings is

irrelevant because Dr. Diaz did not read the warning. Again, that is not quite what Dr. Diaz said.

How closely Dr. Diaz read the warning and how much it or other warnings would have affected

his decisions are issues for the jury to decide.

                                          CONCLUSION

       For the reasons set out above, Defendants’ Motion for Partial Summary Judgment (Doc.

No. 29) is GRANTED IN PART and DENIED IN PART.

       The following causes of action are DISMISSED: Strict Liability – Manufacturing Defect

(Count II); Strict Liability – Defective Product (Count IV); Fraud (Count VI); Fraudulent

Concealment (Count VII); Constructive Fraud (Count VIII), Negligent Misrepresentation (Count

IX); Negligent Infliction of Emotional Distress (Count X); Breach Of Warranty (Count XI And

Count XII); and Consumer Fraud (Count XIII).




       24
            Doc. No. 34.

                                                   6
         Case 4:20-cv-00800-BRW Document 69 Filed 07/17/20 Page 7 of 7



       Summary judgment is DENIED as to the claims for:, Negligence (Count I); Strict

Liability – Failure to Warn (Count III); Strict Liability – Design Defect (Count V); Unjust

Enrichment (Count XV); and Gross Negligence (Count XIV).

       I note that Defendants assert that they are not seeking summary judgment on Plaintiffs’

loss-of-consortium claim. However, Plaintiffs’ short-form complaint does not assert a claim for

loss of consortium. It is unclear to me whether this is an accidental omission. Accordingly,

Plaintiffs must forthwith clarify whether they are perusing this claim. If so, an amended

complaint must be filed (at which time Plaintiffs should also removed all the claims dismissed as

a result of this Order). If not, an email to opposing counsel and me is sufficient.

       The Motion to Exclude the Testimony of Dr. Michael Thomas Margolis (Doc. No. 34) is

DENIED.

       IT IS SO ORDERED this 17th day of July, 2020.


                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




                                                 7
